Citation Nr: 0914379	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-39 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of rheumatic fever.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1945 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the RO that, in 
pertinent part, denied a compensable disability rating for 
service-connected residuals of rheumatic fever.  The Veteran 
timely appealed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

Residuals of Rheumatic Fever

For claims for an increased disability rating, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the Veteran that, to substantiate a claim, the Veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
Veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the diagnostic code under which the Veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 43-44.

Heart Disability

In June 2005, the Veteran described symptoms of 
arteriosclerotic heart disease, in addition to the service-
connected rheumatic fever with apical and basal systolic 
murmurs, as residuals of rheumatic fever.  The report of a 
May 2004 VA contract examination noted that echocardiogram 
findings were consistent with hypertension and 
arteriosclerotic heart disease, which the examiner attributed 
to hypertension and diabetes mellitus.  The RO has not 
adjudicated the issue of entitlement to service connection 
for a heart disability, claimed as secondary to service-
connected residuals of rheumatic fever.

The Board accepts the Veteran's June 2005 correspondence, and 
the November 2006 VA Form 646 submitted by his 
representative, as an inferred claim for service connection 
for a heart disability-which is inextricably intertwined 
with the issue on appeal.  More specifically, that issue has 
not been adjudicated by the RO, and its resolution may have 
an impact on the Veteran's increased rating claim.  
Consequently, the Board finds that it must defer any 
determination as to the increased rating claim until the RO 
has had an opportunity to adjudicate the issue of entitlement 
to service connection for a heart disorder as secondary to 
the service-connected residuals of rheumatic fever.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should provide the 
Veteran with VCAA notice, in compliance 
with the requirements set forth in 
Vazquez-Flores, supra.  Specifically, the 
notice should advise the Veteran that to 
substantiate his increased rating claim 
for service-connected residuals of 
rheumatic fever, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or an increase 
in severity of the pertinent disability, 
and the effect that the worsening has on 
his employment and daily life.

In addition, the RO or AMC should provide 
examples of the types of medical and lay 
evidence that the Veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The Veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the service-connected disabilities on 
appeal.

The Veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should adjudicate the intertwined issue 
of service connection for a heart 
disability, claimed as secondary to 
service-connected residuals of rheumatic 
fever.  If service connection for a heart 
disability is denied, the Veteran and his 
representative should be informed that 
review on appeal of the denial of this 
issue may only be obtained by filing a 
timely notice of disagreement and 
substantive appeal.  

3.  Thereafter, readjudicate the issue of 
entitlement to a compensable rating for 
service-connected residuals of rheumatic 
fever.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



